                       Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 1 of 7
                                      United States District Court
                                        DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: CR 19-141-BLG-SPW-I
 CHRISTOPHER SANTILLANES CEJA                                                USM Number: 78857-112
                                                                             Elizabeth T. Musick
                                                                             Dcfciiciaiit's Auornc)



THE DEFENDANT:
       pleaded guilty to count(s)                         2
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                  Offense Ended   Count
 21:841A=Cd.F Possession With Intent To Distribute Methamphetamine                                    03/12/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 ^    Count 1       !SI is   □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                               August 4.2021
                                                               Date of Imposition of Judgment




                                                               signature of Judge

                                                               Susan P. Watfers
                                                               JJnited States District Judge
                                                               Name and Title of Judge

                                                               August_4j .2021_
                                                               Date
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 2 of 7
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 3 of 7
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 4 of 7
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 5 of 7
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 6 of 7
Case 1:19-cr-00141-SPW Document 90 Filed 08/04/21 Page 7 of 7
